 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN ANGELO BECKETT, JR.,                        No. 2:18-cv-2655 MCE AC P
12                      Plaintiff,
13           v.                                         ORDER
14    S. BANAAG,
15                      Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   complaint filed pursuant to 42 U.S.C. § 1983. By order filed July 31, 2019, this court found

19   service of plaintiff’s complaint appropriate for sole defendant S. Banaag. ECF No. 14. However,

20   repeated attempts to serve process on defendant have been unsuccessful. Initially the court

21   directed the United States Marshal (USM) to service process on defendant at his place of

22   employment with the California Department of Corrections and Rehabilitation (CDCR), ECF No.

23   10, but this proved unsuccessful, ECF No. 13. Next the court directed CDCR to electronically

24   serve process on defendant at his most recent place of CDCR employment, ECF No. 14, which

25   was also unsuccessful, ECF No. 17. Finally, the court requested that the Office of the California

26   Attorney General (AG) investigate and submit defendant’s last known personal address, ECF No.

27   19, which the AG provided under seal, ECF No. 20-2. However, the USM’s efforts to serve

28   ////
                                                       1
 1   process on defendant at his last known personal address were also unsuccessful, despite three
 2   attempts. ECF No. 25.
 3           For this case to proceed, plaintiff must provide accurate information to serve defendant.
 4   Plaintiff may attempt to obtain such information through the California Public Records Act, Calif.
 5   Gov’t. Code § 6250, et seq., or other means available to plaintiff. The court has no other options
 6   for assisting plaintiff in this endeavor.
 7           Accordingly, IT IS HEREBY ORDERED that:
 8           1. The Clerk of the Court is directed to send plaintiff one USM-285 form.
 9           2. Within sixty (60) days after the filing date of this order, plaintiff shall either:
10                   A. Complete and submit to the court the attached Notice of Submission of
11           Documents, with one completed USM-285 form for defendant S. Banaag, which provides
12           new and accurate information for serving process on defendant;
13                   OR
14                   B. Demonstrate in writing good cause why plaintiff cannot provide such
15           information.
16           3. Failure to serve process on defendant within a reasonable period will result in a
17   recommendation that this action be dismissed without prejudice. See Fed. R. Civ. P. 4(m).
18   DATED: January 30, 2020
19

20

21

22

23

24

25

26

27

28
                                                          2
 1

 2

 3

 4

 5

 6

 7

 8

 9                                  UNITED STATES DISTRICT COURT
10                       FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12   KEVIN ANGELO BECKETT, JR.,                      No. 2:18-cv-2655 MCE AC P
13                     Plaintiff,
14          v.                                       NOTICE OF SUBMISSION OF
                                                     DOCUMENTS
15   S. BANAAG,
16                     Defendant.
17

18         Plaintiff hereby submits the following documents in compliance with the court’s order filed

19   _____________________ :

20

21

22                ____              One completed USM-285 form for defendant S. Banaag

23

24

25
     ____________________________________                ____________________________________
26   Date                                                Plaintiff

27

28
                                                     1
